Title: From Benjamin Franklin to Vergennes, 16 March 1783
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,Passy, March 16. 1783.
I received the Letter your Excellency did me the honour of writing to me respecting the Means of promoting the Commerce between France and America. Not being myself well acquainted with the State of that Commerce, I have endeavoured by Conversation with some of our Merchants to obtain Information. They complain in general of the Embarrassments it suffers by the numerous internal Demands of Duties, Searches, &c. that it is subjected to in this Country. Whether these can be well removed, and the System changed, I will not presume to say. The inclosed Letters may however inform your Excellency of some of the Circumstances, and probably Mr. Barclay, our Consul, may furnish others. In general I would only observe, that Commerce, consisting in a mutual Exchange of the Necessaries and Conveniences of Life, the more free and unrestrained it is, the more it flourishes; and the happier are all the Nations concerned in it. Most of the Restraints put upon it in different Countries seem to have been the Projects of Particulars for their private Interest, under Pretence of pu[blic?] Good. Your Excellency has no doubt seen the Bill now under Consideration in the British Parliament respecting their Trade with America, and will consider how far it may be practicable to give Facilities to the future Trade between America and your Sugar Islands, as well as with France, similar to those which seem now to be projected by England. I myself wish most earnestly that France may reap speedily those great Advantages from the American Commerce which She has so well merited by her generous Aids in freeing it from its former Monopoly; and every thing in my Power to promote that desired End may be depended on. With great Respect, I am, Sir, Your Excellency’s most obedient and most humble Ser.
B Franklin
M. le Comte de Vergennes.
 
Endorsed: M de R
